UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) o ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended or þ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from December 31, 2013 to June 30, 2015 Commission file number: 000-53757 America Greener Technologies, Inc. (Exact name of registrant as specified in its charter) Nevada 20-8195637 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 254 South Mulberry Street, Suite 113, Mesa, AZ (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (480) 664-3650 Securities registered under Section 12(b) of the Act: Title of each class Name of each exchange on which registered None Not applicable Securities registered under Section 12(g) of the Act: Common stock, par value $0.001 per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yesþ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yes þ No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.4.05 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þYes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Yesþ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)o Yes þ No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked prices of such common equity, as of the last business day of the registrant's most recently completed second fiscal quarter.$12,051,023 on December 31, 2014. Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date.20,684,848 shares of common stock are issued and outstanding as of October 2, 2015. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933.The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980).None. TABLE OF CONTENTS Page No. Part I Item 1. Description of Business. 5 Item 1A. Risk Factors. 9 Item 1B. Unresolved Staff Comments. 12 Item 2. Description of Property. 12 Item 3. Legal Proceedings. 12 Item 4. Mine Safety Disclosures. 12 Part II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 13 Item 6. Selected Financial Data. 14 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. 14 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 17 Item 8. Financial Statements and Supplementary Data. 17 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 18 Item 9A. Controls and Procedures. 18 Item 9B. Other Information. 19 Part III Item 10. Directors, Executive Officers and Corporate Governance. 19 Item 11. Executive Compensation. 22 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 23 Item 13. Certain Relationships and Related Transactions, and Director Independence. 25 Item 14. Principal Accounting Fees and Services. 26 Part IV Item 15. Exhibits, Financial Statement Schedules. 26 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report includes forward-looking statements that relate to future events or our future financial performance and involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to differ materially from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Words such as, but not limited to, “believe,” “expect,” “anticipate,” “estimate,” “intend,” “plan,” “targets,” “likely,” “aim,” “will,” “would,” “could,” and similar expressions or phrases identify forward-looking statements. We have based these forward-looking statements largely on our current expectations and future events and financial trends that we believe may affect our financial condition, results of operation, business strategy and financial needs. Forward-looking statements include, but are not limited to, statements about: ● our ability to continue as a going concern;, ● our history of losses and working capital deficit; ● the ability to raise working capital; ● our limited operating history; ● our reliance on our sole director and officer; ● the ability of our former officers and directors to enforce a security interest in our assets; ● our status as a former shell company; ● registration rights we have granted a principal stockholder; ● our lack of various corporate governance standards and no independent directors; ● the illiquid nature of our common stock; ● the ability of our board of directors to issue preferred stock without the approval of our stockholders; ● dilution to our stockholders upon the conversion of 3% convertible notes; ● material weaknesses in our internal control over financial reporting; ● Federal regulations which may adversely impact the trading of our common stock; and ● failure to comply with the regulations of the British Columbia Securities Commission You should read thoroughly this report and the documents that we refer to herein with the understanding that our actual future results may be materially different from and/or worse than what we expect. We qualify all of our forward-looking statements by these cautionary statements including those made in this report and our other filings with the Securities and Exchange Commission. Other sections of this report include additional factors which could adversely impact our business and financial performance. New risk factors emerge from time to time and it is not possible for our management to predict all risk factors, nor can we assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, when used in this report the terms “America Greener,” “we,” “our,” “us,” and similar terms refers to America Greener Technologies, Inc., a Nevada corporation formerly known as Osler Incorporated, and our subsidiaries America Greener Technologies Incorporated, an Arizona corporation which we refer to as “AGT Arizona” and AGT Soft Wave, Inc., a Nevada corporation which we refer to as “AGT Soft Wave.”In addition, “fiscal 2015” refers to the year ended June 30, 2015, “fiscal 2014” refers to the year ended June 30, 2014 and “fiscal 2016” refers to the year ending June 30, 2016. Unless specifically set forth to the contrary, the information which appears on our website at www.americagreener.com is not part of this report. 4 PART I ITEM 1.DESCRIPTION OF BUSINESS. Overview We market two process improvement technologies, Polarchem and Soft Wave.We generate revenues both from the provision of services associated with the Polarchem technology business as well as from revenues under the service agreements we acquired as part of our acquisition of certain assets of Soft Wave Innovations, Inc. ("Soft Wave Inc.") in October 2014. Polarchem is a proprietary technology which we license from related parties that allows soft online cleaning of industrial boiler heat transfer surfaces.This online cleaning allows users to optimize their boiler system thereby reducing fuel consumption while also decreasing pollution and long-term degradation of their equipment.Our target market includes coal fired power plants, petroleum refineries, waste to energy facilities, biomass facilities, incinerators and other similar combustion operations. Our Soft Wave technology is a patented technology which enables power plants, office buildings, factories and residential buildings and to run their cooling towers chemical free while meeting cooling tower operational and environmental requirements to control scale and minerals as well as harmful bacteria, while simultaneously delivering substantial reductions in water consumption. Our subsidiary, AGT Arizona, was formed in February 2012 originally as a subsidiary of America Greener Technologies Corporation, a British Columbia company which we refer to as AGT Canada.In November 2anada entered into an agreement with Polarchem Associated Limited, Polarchem International Limited and the stockholders of those companies, which we collectively refer to as Polarchem.AGT Arizona was formed to market and sell Polarchem's proprietary technology solutions in North America under the terms of the November 2011 agreement.In February 2rizona entered into a 30 year agreement with Polarchem granting it exclusive rights to the proprietary technology in the United States, Canada and Mexico which superseded the November 2011 agreement with AGT Canada.In addition, in February 2anada distributed the shares of AGT Arizona it owned to its stockholders and thereafter AGT Arizona was no longer a subsidiary of AGT Canada.In March 2014 we acquired AGT Arizona in a transaction which is described later in this section under “Our history.” The Polarchem technology Polarchem was originally started in 1967 and has sold its primary chemistry, L2K, for over 45 years in Europe, Turkey, India, Russia, and Thailand.Users of the Polarchem technology have experience measurable reductions in fuel consumption, reduced or eliminated SO3 (sulfur trioxide) and vanadium pentoxide, as well as reduced particulate emissions.Polarchem’s customers are able to reduce costly soot blowing thus reducing abrasive wear on heat transfer surfaces and directly reduce unplanned shutdowns.Polarchem’s technology is referenced and described in the Boiler Operation and Engineering textbook. 2001, P. Chattopadhyay Chapter 16.While we have no ownership interest in Polarchem, as described elsewhere herein we are a party to an exclusive license agreement for the technology in the United States, Canada and Mexico. Polarchem target market Our internal analysis is that a potential market exists for the Polarchem technology in North America.Our target markets are broken into several categories: ● Coal fired power plants - old technology plants, high sulfur coal and PRB (Powder River Basin) coal plants, ● New coal fired power plants, including sequestration and carbon capture process technology, ● Petroleum refineries, ● Waste to energy ● Biomass / incinerators, ● Waste recovery boilers / cement plants, ● Fuel oil boilers, and ● Marine vessels. Our internal analysis demonstrated that we have well over 2,000 large scale potential customers in North America in these target industries and markets. 5 Our business Our primary focus is to supply and install the Polarchem non-toxic, biodegradable system for online cleaning of boiler tube and heat transfer surfaces.Additionally we offer the Polarchem G3 chemical composition for use in natural gas boilers and low sulfur combustion applications that experience soot fouling. It has been our experience that our target market in North America is generally unaware of the existence of the Polarchem technology.In an effort to introduce the benefits of the Polarchem technology to our target customers, in 2013 we began offering select potential customers with a no-obligation trial. AGT Soft Wave We acquired the rights to certain patented technology previously used by Soft Wave Inc. which enables power plants, office buildings, factories and residential buildings to run their cooling towers chemical free while meeting cooling tower operational and environmental requirements to control scale and minerals as well as harmful bacteria, while simultaneously delivering substantial reductions in water consumption. Polarchem sales and marketing We are marketing the Polarchem technology directly to power utilities, refineries, engineering groups, boiler manufacturers and other related companies.We also utilize trade show participation, including COAL-GEN, Coal Prep, EUEC (Energy and Environmental Conference), and POWER-GEN, as well as industry summit attendance including conferences organized by the Marcus Evans Group, Petrochem and POWER-GEN and web based ads. Polarchem competition We compete with a number of companies in our target market.Our internal research determined that these existing competitors utilize what we believe to be an antiquated technology primarily based upon hydroxide chemistries.We believe that these systems provide some measure of improvement over no treatment, but are significantly less effective that the Polarchem technology. Our current competitive product groups include Fuel-Tech, EES Corporation, and GE.The basis of all of our known competitor’s technology revolves around magnesium hydroxide and other oxide based products.We believe we may be able to compete in our target markets because the Polarchem technology uses a very small amount of chemical to clean boiler surfaces which permits our potential customers to reduce the amount of coal required for the same amount of heat and related electrical production from steam. There are no assurances, however, that we will ever effectively compete in our target market.Substantially all of our competitors have established brand recognition, operating histories and are better capitalized than our company. The Polarchem Licensing Agreement Under the terms of the Polarchem Licensing Agreement, which expires in February 2044, we were granted the exclusive rights in the United States, Canada and Mexico to: ● use the trademarks, service marks, copyrights, trade secrets and trade names including the name “Polarchem”™, ● manufacture the Polarchem L2K and G3 chemical cleaning compositions for combustion efficiency currently marketed under the Polarchem trademark, and ● supply certain services in the field of combustion efficiency. 6 Until such time as we establish facilities for the manufacture or mixing of the Polarchem chemical cleaning compositions, we currently purchase these products directly from Polarchem which is the sole source of the products.Under the terms of the Licensing Agreement, at such time, if ever, that we establish these operations, Polarchem agreed to provide cooperation and its expertise to ensure that we are successful in establishing these facilities.We have agreed with Polarchem to use our best efforts to improve the technology.Any improvements or other modifications to the Polarchem technology in our exclusive territory will be jointly owned by us and Polarchem.Polarchem will also provide training and technical expertise necessary to successfully manufacture the chemical cleaning compositions. Polarchem granted us a right of first refusal to purchase its assets, as well as a right of first refusal as to any new products it desires to sell in United States, Canada or Mexico.The Polarchem stockholders also granted us a right of first refusal over their ownership interests in Polarchem.The agreement also contains customary confidentiality and indemnification provisions.Either party may terminate the Licensing Agreement upon a breach (after a 60 day cure period) by the other party, should the other party file for bankruptcy, begin liquidation proceedings or have a receiver appointed. Soft Wave sales and marketing AGT Soft Wave's target market includes: ●power plants, ●aluminum and steel manufacturing, ●refineries and chemical plants, ●pulp and paper mills, ●food processing plants, ●supermarkets, ●manufacturing plants, ●schools, ●hospitals, ●hotels and motels, ●commercial buildings, ●malls, ●laundromats, ●swimming facilities, and ●residential homes and pools. To date, due to our limited financial and employee resources, we have only been able to install Soft Wave products ina small number of these market segments.We market directly to end users and have obtained our customers via direct marketing and direct contact, and expanding sales within our existing clientele. Soft Wave competition We compete with a number of companies in our target market.We believe that our proprietary Soft Wave technology offers substantial cost savings over those of our competitors who compete in the water treatment market with us. Our current competitive product groups include Culligan, Eco Water (a Berkshire Hathaway subsidiary), Nalco and Clack. Fuel-Tech, EES Corporation, and GE.While we believe that the performance of our technology is superior to that of our competitors, there are no assurances, however, that we will ever effectively compete in our target market.Substantially all of our competitors have established brand recognition, operating histories and are better capitalized than our company. 7 Intellectual Property In November 2013 we were granted a Federal trademark of our name “America Greener Technologies” and our logo under serial number 85574883.We rely on a combination of trademark, copyright law, trade secret protection, confidentiality agreements, and other contractual arrangements with our employees, suppliers, and others. These steps may not be adequate to protect our proprietary information.However, we may be unable to detect the unauthorized use of, or take appropriate steps to enforce, our intellectual property rights. Failure to adequately protect our intellectual property could harm our brand and adversely affect our ability to compete effectively. Further, defending our intellectual property rights could result in the expenditure of significant financial and managerial resources, which could adversely affect our business, results of operations, and financial condition in future periods. Prior to our acquisition of certain assets of Soft Wave Inc., Gary Dean Wilson, the President of Soft Wave, Inc. and Michael Dean Brown, the inventors of certain patented technology used by Soft Wave, Inc. assigned all of their right title and interest in and to that certain U.S. Patent No. 8,477,003, Serial No. 13/262.227 for apparatus for generating a multi-vibrational field us in exchange for the payment of royalty payments.We have received a demand from Mr. Wilson to return the rights to the assigned patent to him.We believe, based upon discussions with counsel, that the claims made by him are baseless. We have also obtained the right to the Internet address www.americagreener.com.As with phone numbers, we do not have and cannot acquire any property rights in an Internet address. We do not expect to lose the ability to use the Internet address; however, there can be no assurance in this regard and the loss of this address could adversely impact our ability to market our business. Employees At October 7, 2015, we had two full time employees, including our president and sole director who works for us without compensation.We also engage third-party consultants and advisors as necessary to supplement our workforce. Our history We were incorporated in 2004 to engage in gold and silver exploration. Prior to our acquisition of AGT Arizona in March 2014, we had limited operations and were in the development stage.In April 2007, we acquired the Far 1 - 4 mineral claims comprising 82.64 acres in Esmeralda County, Nevada from James McLeod.Due to a lack of funding, we were unable to pay the maintenance fees to maintain the Far 1 - 4 mineral claims and the title to the Far 1 - 4 mineral claims was forfeited.Thereafter, we were a “shell company” as that term is defined under Federal securities laws, and our primary focus was an acquisition of or merger with a target company or business seeking the perceived advantages of being a publicly held corporation. In furtherance of our business plan, in July 2009, we split-off our wholly-owned subsidiary Osler Leasco, Inc. (“OLI”) through the sale of all of the outstanding capital stock of OLI to our former chief executive officer.Pursuant to the terms of the split-off agreement,our former chief executive officer and chairman acquired all of the outstanding shares of capital stock of OLI in consideration of $28,000 previously paid by us to him and he returned to us an aggregate of 30,000,000 shares of our common stock owned by him that were subsequently cancelled. In February 2014 we entered into a share exchange agreement with AGT Arizona and the shareholders of AGT Arizona whereby we agreed to acquire all of the issued and outstanding capital stock of AGT Arizona in exchange for 15,000,000 shares of our common stock.On March 19, 2014 the transaction closed and AGT Arizona became a wholly-owned subsidiary of our company.At closing, we issued 15,000,000 shares of our common stock to the former AGT Arizona shareholders.The transaction was accounted for as a reverse acquisition and recapitalization of AGT Arizona whereby AGT Arizona is considered the acquirer for accounting purposes. In October 2oft Wave acquired certain assets from Soft Wave Inc. in exchange for 775,000 shares of our common stock valued at $767,250 under the terms of an asset purchase agreement.The assets that were acquired included customer contracts, trade names, inventory, tools and parts, and demonstration contracts related to the prior joint venture with Soft Wave Inc. 8 ITEM 1.ARISK FACTORS. Before you invest in our securities, you should be aware that there are various risks. You should consider carefully these risk factors, together with all of the other information included in this annual report before you decide to purchase our securities. If any of the following risks and uncertainties develop into actual events, our business, financial condition or results of operations could be materially adversely affected. Risks Related to our Business Our auditors have raised substantial doubts as to our ability to continue as a going concern. Our financial statements have been prepared assuming we will continue as a going concern. Since inception we have experienced recurring losses from operations, which losses have caused an accumulated deficit of approximately $5.7 million at June 30, 2015. These factors, among others, raise substantial doubt about our ability to continue as a going concern. Our financial statements do not include any adjustments that might result from the outcome of this uncertainty. We anticipate that we will continue to incur losses in future periods until we are successful in significantly increasing our revenues. There are no assurances that we will be able to raise our revenues to a level which supports profitable operations and provides sufficient funds to pay our obligations. If we are unable to meet those obligations, we could be forced to cease operations in which event investors would lose their entire investment in our company. We have incurred net losses since inception and have a working capital deficit. We incurred net losses of approximately $4.1 million for fiscal 2015, $555,000 for the six months ended June 30, 2014 and $842,000 for the year ended December 31, 2013. Subject to the availability of sufficient working capital, of which there are no assurances, we anticipate that our operating expenses will increase substantially in the foreseeable future as we continue to expand our marketing channels and our operations, and incur additional expenses associated with our public company reporting obligations. These efforts may prove more expensive than we currently anticipate, and we may not succeed in increasing our revenues sufficiently to offset these higher expenses. There are no assurances we will be able to generate revenues which are sufficient to fund our operating expenses. Even if we are able to generate any material amount of revenues in future periods, we cannot be certain that we will be able to ever report profitable operations. If we are unable to effectively manage these risks and difficulties as we encounter them, our business, financial condition and results of operations may suffer and our ability to continue as a going concern will be in jeopardy. We will need additional financing which we may not be able to obtain on acceptable terms. If we cannot raise additional capital as needed, our ability to continue as a going concern could be in jeopardy. We do not generate sufficient net revenues to pay our operating expenses or our debts as they become due.At June 30, 2015 we had a working capital deficit of $1,203,805 and we used $816,625 of cash in our operations in fiscal 2015.To date, our capital needs were funded by our former parent company, short-term loans and advances from related parties. Our future capital requirements, however, depend on a number of factors, including our ability to internally grow our revenues, manage our business and control our expenses. In order to satisfy our current obligations and fully implement our growth strategy, we will need to initially raise approximately $1.5 million of additional capital. We do not have any firm commitments to provide any additional capital and have experienced certain difficulties raising capital during fiscal 2015 given the limited operating history of our company. Accordingly, we cannot assure you that additional working capital will be available to us upon terms acceptable to us. If we are subsequently unable to raise additional funds as needed, our ability to continue as a going concern is in jeopardy. We have a limited operating history on which to evaluate our business or base an investment decision. Following the acquisition of AGT Arizona, our business is now the business and operations of AGT Arizona. AGT Arizona was formed in February 2012 and did not report revenues for 2013 or 2012. It began reporting revenues during the first quarter of calendar 2014. In October 2014 we acquired certain assets from Soft Wave Inc. which included service contracts.Since the closings of these transactions, however, we have been unable to generate any significant continuing revenues from either AGT Arizona or AGT Soft Wave.Our business prospects are difficult to predict because of the early stage of operations, our unproven business strategy and risks associated with introducing a new product to the North American markets. We face numerous risks and uncertainties in implementing our business plan. In particular, we have not proven that we can: ● develop customers for the Polarchem technology and Soft Wave at a level that enables us to pay our operating expenses and become profitable; ● develop and maintain relationships with key customers and strategic partners that will be necessary to optimize the market value of our products and services; ● raise sufficient capital in the public and/or private markets; or ● respond effectively to competitive pressures. 9 If we are unable to accomplish these goals, our business is unlikely to succeed and you should consider our prospects in light of these risks, challenges and uncertainties.If we are unable to generate any meaningful continuing revenues, our ability to continue our business and operations is in jeopardy. Our management has no experience in operating a U.S. public company. Our sole officer and director, who was appointed in September 2015 following the resignations of our prior officers and directors, has no experience in the management of a. U.S. publicly traded company. His inexperience in dealing with the increasingly complex laws pertaining to U.S. public companies could be a significant disadvantage to us in that it is likely that an increasing amount of his time will be devoted to these activities which will result in less time being devoted to the management and growth of our company. It is possible that we will be required to expand our employee base and hire additional employees or consultants, such as a chief financial officer experienced in public company financial reporting, to support our operations as a public company which will increase our operating costs in future periods. We rely on our executive officer and director, without whose services our business operations could cease. We are materially reliant on the services of Mr. John Mooney, our sole executive officer, for the operation of our company.Mr. Mooney has held this position since September 2015 following the resignations of our prior executive officers upon whom we were materially dependent.Mr. Mooney is presently serving without compensation.We are not a party to an employment or similar agreement with Mr. Mooney and there are no assurances his services will continue to be available to us.If our management should choose to leave us for any reason before we have hired additional experienced personnel our operations may fail. Even if we are able to find additional personnel, it is uncertain whether we could find qualified management who could develop our business along the lines described herein or would be willing to work for compensation we could afford. Without such management, we could be forced to cease operations and investors in our common stock could lose their entire investment. Certain of our former executive officers and directors have been granted a security interest in our assets. On August 24, 2015 Ms. Carrie Borgen and Mr. Rick Barbosa, former executive officers and directors of our company, converted a total of $90,000 in unsecured loans which they had made to us between January 2014 and March 2015 to secured loans using Uniform Commercial Code (“UCC”) liens signed by Mr. Mike Boyko, our former CEO.We do not believe the approval of the then board of directors was obtained at the time of the granting of the security interest.We have engaged legal counsel to evaluate the validity of the granting of the security interest.If it should be ultimately determined that these former officers and directors have a valid security interest in our assets, in the event we are unable to satisfy the amounts due them they could foreclose on our assets.In that event, we would be unable to continue our business and operations as they are currently conducted. Risk Related to Our Common Stock Until March 19, 2014 we were considered a “shell company” and there is no active market for our common stock. Even if a market develops, the ability of our stockholders to resell their shares is limited by Federal securities laws. Prior to our acquisition of AGT Arizona in March 2014, we were a “shell company” as that term is defined under Federal securities laws. While our common stock is quoted on the OTC Markets, there is no active market and we do not know if a market will ever be established. As a result, an investment in our common stock should be considered an illiquid investment. In addition, at October 2, 2015 we had 20,684,848 outstanding shares of common stock, of which 16,527,434 are “restricted securities” under Rule 144 of the Securities ActIn general, under Rule 144 of the Securities Act, as currently in effect, a person, or person whose shares are aggregated, who is not our affiliate or has not been an affiliate during the prior three months and owns shares that were purchased from us, or any affiliate, at least six months previously, is entitled to make unlimited public resale’s of such shares provided there is current public information available at the time of the resale’s. A person, or persons whose shares are aggregated, who are affiliates of the issuer and own shares that were purchased from us, or any affiliate, at least six months previously is generally entitled to sell within any three month period, a number of shares of common stock that does not exceed 1% of the then outstanding shares of common stock, subject to manner of sale provisions, notice requirements and the availability of current public information about the issuer. The ability, however, of our stockholders to rely upon Rule 144 is limited by our former status as a shell company. As such, our stockholders are not able to rely on Rule 144 for the sale of shares of our common stock until a period of 12 months has lapsed from the filing date of this Current Report. If less than 12 months has elapsed since we ceased being a “shell company”, then only registered shares can be sold pursuant to Rule 144. Except as set forth elsewhere herein, we have no obligation to register the resale any of outstanding shares of our common stock. Lastly, any shares held by affiliates, including shares received in any registered offering, will be subject to the resale restrictions of Rule 144(i). Future sales of restricted common stock under Rule 144 or otherwise could negatively impact the market price of our common stock, should a market develop of which there are no assurances. 10 We have granted our former principal stockholder registration rights for approximately 9.6% of our currently outstanding common stock. Under the terms of the Share Exchange Agreement for our acquisition of AGT Arizona, we granted Insurance Marketing Solutions, LLC a company controlled by our former sole officer and director (“IMS”) demand registration rights for 1,822,601 shares of our outstanding common stock. We are obligated to pay substantially all of the costs associated with the filing of this resale registration statement. IMS has elected to exercise these demand rights, however, we have yet to file the resale registration statement and given our limited resources we do not know when we will be in a position to make the required filing.At such time as the registration statement is filed, upon the effectiveness of the registration statement it would be entitled to resell these shares in the market without complying with the resale limitations of Rule 144. Assuming a market for our common stock should develop, of which there is no assurance, sales of these shares by IMS could adversely impact the market price of our common stock in future periods. We have not voluntarily implemented various corporate governance measures, in the absence of which stockholders may have more limited protections against interested director transactions, conflicts of interests and similar matters. We have not yet adopted any corporate governance measures and, since our securities are not yet listed on a national securities exchange, we are not required to do so. We have not adopted corporate governance measures such as an audit or other independent committees of our board of directors as we presently do not have any independent directors. In the future, we may seek to establish an audit and other committees of our board of directors. It is possible that if we were to adopt some or all of these corporate governance measures, stockholders would benefit from somewhat greater assurances that internal corporate decisions were being made by disinterested directors and that policies had been implemented to define responsible conduct. For example, in the absence of audit, nominating and compensation committees comprised of at least a majority of independent directors, decisions concerning matters such as compensation packages to our senior officers and recommendations for director nominees may be made by a majority of directors who have an interest in the outcome of the matters being decided. Prospective investors should bear in mind our current lack of corporate governance measures in formulating their investment decisions. Provisions of our articles of incorporation and bylaws may delay or prevent a take-over which may not be in the best interests of our stockholders. Provisions of our articles of incorporation and bylaws may be deemed to have anti-takeover effects, which include when and by whom special meetings of our stockholders may be called, and may delay, defer or prevent a takeover attempt. In addition, certain provisions of the Nevada Revised Statutes also may be deemed to have anti-takeover effects which include that control of shares acquired in excess of certain specified thresholds will not possess any voting rights unless these voting rights are approved by a majority of a corporation’s disinterested stockholders. Further, our articles of incorporation authorizes the issuance of up to 5,000,000 shares of preferred stock with such rights and preferences as may be determined from time to time by our board of directors in their sole discretion. Our board of directors may, without stockholder approval, issue series of preferred stock with dividends, liquidation, conversion, voting or other rights that could adversely affect the voting power or other rights of the holders of our common stock. The conversion of the outstanding convertible notes will be dilutive to our stockholders.We may change the terms of certain additional outstanding loans to provide for the conversion into shares of our common stock which will also be dilutive to our stockholders. In March 2014 prior to the closing of the acquisition of AGT Arizona by our company, AGT Arizona issued 3% convertible promissory notes in the aggregate principal amount of $100,000 to two affiliates, including a company related to our sole officer and director, in payment of advances made to AGT Arizona in January 2014 and February 2014 by these affiliates. Following the closing of the acquisition of AGT Arizona on March 19, 2014, by the terms of the notes they are now convertible into shares of our common stock at $0.40 per share. These notes, which matured on December 31, 2014, remain outstanding.The issuance of these additional shares will be dilutive to our stockholders. In addition, we owe various lenders, including an affiliate of our sole officer and director, $623,450 under the terms of 3% promissory notes which matured in July 2015.We expect the due date of these notes will be extended and a provision permitting the conversion of the obligation into shares of our common stock at a to-be-determined price will be added.However, as these not modifications have yet to be formalized there are no assurances that the lenders will agree to the modified terms.If these notes become convertible debt and the noteholders elect to convert the notes, the issuance of these additional shares of our common stock will be dilutive to our stockholders. We have concluded that a material weakness in our internal control over financial reporting existed at June 30, 2015 as a result of not having adequate personnel with sufficient experience in financial reporting. As part of its assessment, management concluded that, as of June 30, 2015, a material weakness in internal control over financial reporting existed as a result of not having adequate personnel with sufficient experience in financial reporting.Although we engage a part-time third party accounting consultant with significant experience in GAAP and SEC reporting, it is unlikely we will be able to remediate these material weaknesses until such time as we hire additional accounting personnel who have a comprehensive understanding of GAAP and SEC reporting.However, even with these remedial measures successfully implemented, the effectiveness of any system of disclosure controls and procedures is subject to limitations, including the exercise of judgment in designing, implementing and evaluating the controls and procedures, the assumptions used in identifying the likelihood of future events and the inability to eliminate misconduct completely. Moreover, additional material weaknesses in our internal control over financial reporting may be identified in the future. 11 The tradability of our common stock is limited under the penny stock regulations which may cause the holders of our common stock difficulty should they wish to sell the shares. Because the quoted price of our common stock is less than $5.00 per share and we do not meet certain other rule exclusions, our common stock is considered a “penny stock,” and trading in our common stock is subject to the requirements of Rule 15g-9 under the Securities Exchange Act of 1934. Under this rule, broker/dealers who recommend low-priced securities to persons other than established customers and accredited investors must satisfy special sales practice requirements. The broker/dealer must make an individualized written suitability determination for the purchaser and receive the purchaser’s written consent prior to the transaction. SEC regulations also require additional disclosure in connection with any trades involving a “penny stock,” including the delivery, prior to any penny stock transaction, of a disclosure schedule explaining the penny stock market and its associated risks. These requirements severely limit the liquidity of securities in the secondary market because few broker or dealers are likely to undertake these compliance activities and this limited liquidity will make it more difficult for an investor to sell his shares of our common stock in the secondary market should the investor wish to liquidate the investment. In addition to the applicability of the penny stock rules, other risks associated with trading in penny stocks could also be price fluctuations and the lack of a liquid market. We are subject to certain reporting obligations and restrictions as were are considered an OTC reporting issuer by the British Columbia Securities Commission (the BCSC). Failure to comply with BCSC reporting requirements may result in the BCSC issuing a cease trade order against us. We are subject to certain reporting obligations, as the BCSC has deemed us to be an OTC reporting issuer. Failure to comply with OTC reporting issuer disclosure requirements may result in the BCSC issuing a cease trade order. If we are subject to a cease trade order we are prohibited from selling any of our securities or trading our securities. If we receive a cease trade order, we may be subject to additional costs related to the revocations of the cease trade order and may incur administrative penalties in connection with the cease trade order. ITEM 1B.UNRESOLVED STAFF COMMENTS. Not applicable to a smaller reporting company. ITEM 2.DESCRIPTION OF PROPERTY. Our principal executive offices are located in approximately 5,000 square feet of leased space in Mesa, AZ.Under the terms of the three year lease entered into in February 2012, as amended in May 2014, we pay an escalating amount of rent, currently $3,630 per month through the end of the term, in addition to common area maintenance charges. Our total rent expense was $49,400 for fiscal 2015. ITEM 3.LEGAL PROCEEDINGS. We are not a party to any pending litigation.As described earlier in this report, one of the original Soft Wave patent holders has challenged his assignment to us. ITEM 4.MINE SAFETY DISCLOSURES. Not applicable to our company. 12 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our common stock is quoted in the OTCQB Tier of the OTC Markets under the symbol “AGRN.”Our common stock is very thinly traded.The reported high and low last sale prices for the common stock are shown below for the periods indicated. The quotations reflect inter-dealer prices, without retail mark-up, markdown or commission, and may not represent actual transactions. High Low First quarter ended September 30, 2013 $ $ Second quarter ended December 31, 2013 $ $ Third quarter ended March 31, 2014 $ $ Fourth quarter ended June 30, 2014 $ $ First quarter ended September 30, 2014 $ $ Second quarter ended December 31, 2014 $ $ Third quarter ended March 31, 2015 $ $ Fourth quarter ended June 30, 2015 $ $ First quarter ended September 30, 2015 $ $ The last sale price of our common stock as reported on the OTC Markets on October 9, 2015 was $0.24 per share.As of October 2, 2015, there were approximately 83 record owners of our common stock. Dividend policy We have never paid cash dividends on our common stock.Under Nevada law, we are prohibited from paying dividends if the distribution would result in our company not be able to pay its debts as they become due in the usual course of business or if our total assets would be less than the sum of our total liabilities plus the amount that would be needed, we were to be dissolved at the time of distribution, to satisfy the preferential rights upon dissolution of stockholders whose preferential rights are superior to those receiving the distribution.Our board of directors has complete discretion on whether to pay dividends, subject to the approval of our stockholders. Even if our board of directors decides to pay dividends, the form, frequency and amount will depend upon our future operations and earnings, capital requirements and surplus, general financial condition, contractual restrictions and other factors that the board of directors may deem relevant.While our board of directors will make any future decisions regarding dividends as circumstances surrounding our company changes, presently it is not anticipated that we will pay any cash dividends in the foreseeable future. Recent sales of unregistered securities In July 2015, we sold 200,000 shares of our common stock to an accredited investor and received net proceeds of $100,000 or $0.50 per share.The issuance was exempt from registration under the Securities Act of 1933, as amended, in reliance on an exemption provided by Section 4(a)(2) of that act.We did not pay any commissions or finder's fees and used the net proceeds for working capital. 13 Purchases of equity securities by the issuer and affiliated purchasers None. ITEM 6.SELECTED FINANCIAL DATA. Not applicable to a smaller reporting company. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Overview We focus on process improvement technologies for the power, petrochemical and heavy industrial market place. We market a proprietary technology for which we hold a 30-year exclusive license for the U.S., Canada and Mexico that allows soft online cleaning of industrial boiler heat transfer surfaces. This online cleaning allows users to optimize their boiler system, thereby reducing fuel consumption while also decreasing pollution and long-term degradation of their equipment. Our target market includes coal fired power plants, petroleum refineries, waste to energy facilities, biomass facilities, incinerators and other similar combustion operations. In July 2014, we were assigned the exclusive patent rights to an apparatus for generating a multi-vibrational field by the inventors and holders of the patent in exchange for the payment of royalty payments. This patent was the basis of certain proprietary technology offered by AGT Soft Wave which enables power plants to run their cooling towers chemical free while meeting cooling tower operational and environmental requirements to control scale and minerals as well as harmful bacteria, and, simultaneously delivering substantial reductions in water consumption. This technology treats the water and eliminates the need to use chemicals to control scaling and bio-film; improves water clarity; and, reduces the chemical residue of pollution related phosphates and nitrates in the water. AGT Soft Wave has continued to service the customers according to their previous contracts since the acquisition of those customer agreements in October 2014. Our acquisition of the Soft Wave customer service agreements has resulted in increased sales opportunities via cross-selling opportunities between existing and targeted AGT Arizona and AGT Soft Wave customers. These acquired customer service agreements have provided us with an additional $48,000 per month in consistent, recurring revenues during fiscal 2015. These agreements have been in place for several years with virtually no attrition. The technicians and sales team previously servicing the Soft Wave accounts were initially hired as employees of AGT Soft Wave and continued to service customers that existed at the time of the acquisition.In September 2015, however, we have terminated these employees due to insufficient working capital. We have retained one technician and one sales person under a consulting basis.Consequently, we expect revenues to decrease during fiscal 2016. Although we do not have any commitments for capital expenditures, we do not have sufficient working capital to fund our operations and satisfy our obligations as they become due. Our lack of working capital is adversely impacting our ability to grow our company and continue our day to day operations. We will need to raise at least $1.5 million to repay debt and provide three months working capital and funds required to invest in AGT Soft Wave to increase our sales and also to provide funding for marketing and sales, IT infrastructure, manufacturing equipment, the purchase of Polarchem inventory for expected contracts, our operating infrastructure, fund the additional costs of our public company reporting obligations and satisfy our obligations as they become due. To date, we have been principally dependent upon advances and loans from related parties to fund our operations and at June 30, 2015 we owe those related parties an aggregate of approximately $416,000 In addition, we have borrowed an additional $400,000 from third parties under promissory notes which matured in July 2015 and additional loan of $50,000 which is non-interest bearing and is due on demand. Between November 2014 and February 2015, we received gross proceeds of $292,000 from the sale of shares of our common stock in a private transaction. Subsequent to June 30, 2015, we received gross proceeds of $100,000 from the sale of shares of our common stock in a private transaction and a third party lent us $100,000.While we are currently negotiating with this third party to provide additional debt financing to us, there are no assurances the terms will be acceptable to us.There are also no assurances that these related parties will continue to advance funds to us for our working capital needs.Given the small size of our company, the early stage of our operations, we have found it difficult to raise sufficient capital to meet our needs. While we continue to explore a variety of potential sources of equity or debt financing for our company, if we are unable to access capital as needed, our ability to grow our company is in jeopardy and, absent a significant increase in our revenues, we may be unable to continue as a going concern. 14 Going Concern We have incurred net losses of $5.7 million since inception through June 30, 2015. The report of our independent registered public accounting firm on our consolidated financial statements for fiscal 2015 contained an explanatory paragraph regarding our ability to continue as a going concern based upon our net losses and cash used in operations. These factors, among others, raised substantial doubt about our ability to continue as a going concern. Our consolidated financial statements appearing elsewhere in this report do not include any adjustments that might result from the outcome of this uncertainty. There are no assurances we will be successful in our efforts to generate consistent revenues or report profitable operations or to continue as a going concern, in which event investors would lose their entire investment in our company. Results of Operations We generate revenues both from the provision of services associated with our historic business as well as from revenues under the service agreements we acquired as part of our acquisition of Soft Wave in October 2014. During fiscal 2015 and the six months ended June 30, 2014, approximately 59% and 100%, respectively, were related to the completion of services associated with an online cleaning technology demonstration that included mobilization, de-mobilization, labor and chemistry.These services were rendered by us under a three year, open service agreement. The agreement, which provides for services by us on an as needed basis is still in effect, however, the client has not required us to provide any additional services since January 2015. Our ability to both service any new customer we may engage or to provide additional services under the three year open service agreement will be subject to the availability of sufficient capital to fund these contracts. During fiscal 2015, approximately 40% of our revenues were associated with our AGT Soft Wave operations. We do not have comparable revenues during the prior periods. We are reorganizing our sales and marketing efforts around growing within our existing clients and the areas of operation such as in Oxnard, California, Salinas California and Yuma, Arizona. Our sales restructuring changes are expected to be built around one salaried sales person who will manage existing clients and our commissioned only compensated sales force. Our commissioned only sales staff will be formed through building relationships in the HVAC and cooling tower servicing and installation industry, and will be sold as an add on to their existing and new client sales. This sales plan of expanding in jurisdictions we already is designed to dramatically lower our servicing and travel expenses and to also transition from demonstration type installs to a sales based installations. Although our analysis of these markets and customers show the ability to significantly increase AGT Soft Wave revenues, we have yet to confirm that we are able to sell to these customers and that a commission-based sales force can be effective. Our cost of sales includes the cost of the product and labor cost. The cost of sales is not expected to change substantially during fiscal 2016, although we do believe we are underpriced given the savings our products provide to our customers. We continue to evaluate what the market price should be for our products and believe may increase our prices during fiscal 2016 or beyond as the value continues to be proven via internal data collection, third party testing, and customer testimonials. Our total operating expenses for fiscal 2015 consisted primarily of marketing, selling and administrative expenses, compensation, professional fees, consulting fees, and general and administrative expenses.Included in our total operating expenses for fiscal 2015 was approximately $2,133,000 of non-cash compensation associated with stock options granted to our management, employees and a board member during fiscal 2015, impairment expense of approximately $658,000 and amortization expense of approximately $101,000 for which there were approximately $48,500 and $0 of comparable expenses during the six months ended June 30, 2014 and for the year ended December 31, 2013, respectively. As of June 30, 2015, our management determined that the intangible assets related to the assets acquired from Soft Wave Inc. were fully impaired and recorded an impairment loss equal to the aggregate carrying value of these assets.Our total operating expenses for fiscal 2015 excluding these non-cash expenses increased 185% and 114%, as compared to the six months ended June 30, 2014 and for the year ended December 31, 2013, respectively. Our operating expenses have increased which are primarily attributable to increases in: ● marketing, selling and advertising expenses primarily related to demonstration expenses as well as general and administrative expenses, both of which reflected the continued development of our operations in fiscal 2015; ● consulting expenses increased during fiscal 2015 and were primarily related to the non-cash value of the stock options granted to our newly appointed board of director in fiscal 2015; and ● compensation expense increased as a result of the hiring of new employees of our subsidiary, AGT Soft Wave operations, as well as the hiring of our new CFO in October 2014. These increased expenses were also the result of the continued development of our operations in fiscal 2015. Liquidity and Capital Resources Liquidity is the ability of a company to generate sufficient cash to satisfy its needs for cash. At June 30, 2015, we had working capital deficit of approximately $1.2 million as compared to working capital deficit of $236,000 at June 30, 2014. At June 30, 2015, we had $10,437 in cash as compared to cash of $24,885 at June 30, 2014.Our current assets at June 30, 2015 decreased by approximately 20% and 16% from June 30, 2014 and December 31, 2013, respectively, and included accounts receivable, net, inventory and prepaid and other current assets. Prepaid and other current assets primarily represent approximately $16,000 in prepaid insurance which are being amortized over the terms of the agreements. Accounts receivable, net primarily represents amounts due us under service agreement we acquired in October 2014 as part of our acquisition of assets from Soft Wave described elsewhere in this report.At June 30, 2015, our inventory declined 54% and 62% from June 30, 2014 and December 31, 2013 respectively, primarily as a result of servicing a contract.These chemicals have not been replaced due to lack of working capital. 15 Our current liabilities at June 30, 2015 increased by 232% from June 30, 2014 and included our accounts payable and accrued liabilities in the ordinary course of our business, as well as $723,450 in notes payable, $50,000 loan payable and $92,500 due to related parties. Included in these obligations are convertible notes in the principal amount of $100,000. At the option of either the holder or our company, the principal and accrued interest is convertible in whole into shares of our common stock at a conversion price of $ 0.40 per share. As of the date of this report we have not received conversion notices from any of the note holders. These promissory notes matured on July 1, 2015 and are expected to be renewed by the holders. Additionally, between November 2014 and June 2015 our former COO, CFO and CEO provided advances to us for a total of approximately $95,000 for working capital purposes and currently has an outstanding balance of $92,500. These advances are due on demand and bear no interest. As described elsewhere herein, we do not have sufficient funds to repay these obligations. Net cash used in operating activities was approximately $817,000 for fiscal 2015 as compared to approximately $425,000 and $850,000 for the six months ended June 30, 2014 and for the year ended December 31, 2013 respectively. During fiscal 2015 cash was used as follows: ● net loss was approximately $4.1 million , and ● an increase in our accounts receivable of approximately $64,000, and ● a decrease in our inventory, prepaid expenses and other current assets of approximately $82,000 and an increase in our accounts payable and accrued expenses of approximately $377,000, partially offset by a ● non-cash operating expenses of amortization and depreciation of approximately $120,000, impairment expense of $658,000 and stock based compensation of approximately $2.1 million. During the six months ended June 30, 2014 period cash was used as follows: ● net loss was approximately $555,000, and ● a decrease in our inventory of approximately $21,000, ● an increase in prepaid expenses and other current assets of approximately $20,000 and an increase in our accounts payable and accrued expenses of approximately $80,000, partially offset by a ● non-cash operating expenses of approximately $53,000. During the year ended December 31, 2013 period cash was used as follows: ● net loss was approximately $842,000, and ● an increase in our inventory of approximately $46,000 and accounts payable and accrued expenses of approximately $33,000, partially offset by a ● non-cash operating expenses of approximately $8,000. Net cash used in investing activities which relates to the purchase of property and equipment for fiscal 2015 was approximately $46,000 as compared to approximately $23,000 and $24,000 for the six months ended June 30, 2014 and for the year ended December 31, 2013 respectively. Net cash provided by financing activities for fiscal 2015 was approximately $849,000 as compared to approximately $457,000 and $872,000 for the six months ended June 30, 2014 and for the year ended December 31, 2013 respectively. During fiscal 2015, we received proceeds of approximately $414,000 from the issuance of the 3% notes, $50,000 for loans payable, $292,000 from the issuance of our common stock and related party advances of $96,000. During the six months ended June 30, 2014, approximately $457,000 of these funds were primarily advances to us by our then parent company and have subsequently been forgiven. Additionally, we received gross proceeds of $290,000 from the issuance of notes during the six months ended June 30, 2014. During the year ended December 31, 2013, approximately $872,000 of these funds were primarily advances to us by our then parent company, have subsequently been forgiven and have been reclassified as equity contributions. 16 Critical Accounting Policies and Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues, expenses and related disclosure of contingent assets and liabilities. We believe the critical accounting policies in Note 1 to the consolidated financial statements appearing elsewhere in this report affect our more significant judgments and estimates used in the preparation of our consolidated financial statements. Actual results may differ from these estimates under different assumptions and conditions. Recent Accounting Pronouncements The recent accounting standards that have been issued or proposed by the Financial Accounting Standards Board (FASB) or other standards-setting bodies that do not require adoption until a future date are not expected to have a material impact on the financial statements upon adoption. Off Balance Sheet Arrangements As of the date of this report, we do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. The term “off-balance sheet arrangement” generally means any transaction, agreement or other contractual arrangement to which an entity unconsolidated with us is a party, under which we have any obligation arising under a guarantee contract, derivative instrument or variable interest or a retained or contingent interest in assets transferred to such entity or similar arrangement that serves as credit, liquidity or market risk support for such assets. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable for a smaller reporting company. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 17 AMERICA GREENER TECHNOLOGIES, INC. AND SUBSIDIARIES FINANCIAL STATEMENTS JUNE 30, 2015 CONTENTS Consolidated Financial Statements: Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets - As of June 30, 2015, June 30, 2014 and December 31, 2013 F-3 Consolidated Statement of Operations - For the Year Ended June 30, 2015, for the Six Months Ended June 30, 2014 and for the Year Ended December 31, 2013 F-4 Consolidated Statement of Changes in Stockholders’ Equity (Deficit) - For the Year Ended June 30, 2015, for the Six Months Ended June 30, 2014 and for the Year Ended December 31, 2013 F-5 Consolidated Statement of Cash Flows – For the Year Ended June 30, 2015, for the Six Months Ended June 30, 2014 and for the Year Ended December 31, 2013 F-6 Notes to Consolidated Financial Statements F-7 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholder and Board of Directors America Greener Technologies, Inc. We have audited the accompanying consolidated balance sheets of America Greener Technologies, Inc. and Subsidiaries as of June 30, 2015, June 30, 2014, and December 31, 2013 and the related consolidated statements of operations, changes in stockholders’ equity (deficit), and cash flows for the year ended June 30, 2015, for the six months ended June 30, 2014, and for the year ended December 31, 2013. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of America Greener Technologies, Inc. and Subsidiaries as of June 30, 2015, June 30, 2014, and December 31, 2013 and the results of their operations and their cash flows for the year ended June 30, 2015, for the six months ended June 30, 2014, and for the year ended December 31, 2013 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, the Company has incurred net losses of $4,132,834, $555,302, and $842,356 for the year ended June 30, 2015, for the six months ended June 30, 2014, and for the year ended December 31, 2013, respectively and the Company had cash used in operations of $816,625, $424,517, and $849,997 for the year ended June 30, 2015, for the six months ended June 30, 2014, and for the year ended December 31, 2013, respectively. Additionally, the Company has an accumulated deficit of approximately 5.7 million at June 30, 2015. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regards to these matters are also described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ D’Arelli Pruzansky, P.A. Certified Public Accountants Boca Raton, Florida October 13, 2015 F-2 AMERICA GREENER TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, June 30, December 31, ASSETS Current assets: Cash $ $ $ Accounts receivable - - Inventory Prepaid expenses and other current assets Total current assets Other assets: Property and equipment, net Intangible assets, net Deposit - Total other assets Total assets $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued liabilities $ $ $ Convertible notes payable - related parties - Notes payable - Notes payable - related party - Loans payable - - Due to related parties - - Total current liabilities Commitments and contingencies (Note 8) Stockholders' equity (deficit): Preferred stock, $0.001 par value, 5,000,000 shares authorized: none shares issued and outstanding - - - Common stock, $0.001, 75,000,000 shares authorized: 20,484,848 shares, 19,005,014 shares and 15,000,000 shares issued and outstandingat June 30, 2015, June 30, 2014 and December 31, 2013, respectively Additional paid in capital Accumulateddeficit ) ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ $ See accompanying notes to consolidated financial statements. F-3 AMERICA GREENER TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEAR FOR THE SIX MONTHS FOR THE YEAR ENDED JUNE 30, 2015 ENDED JUNE 30, 2014 ENDED DECEMBER 31, 2013 Revenues Net revenues - products $ $
